Case 3:19-cv-00116-BJB-RSE Document 108 Filed 07/26/21 Page 1 of 14 PageID #: 962




                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                      LOUISVILLE DIVISION
                                CIVIL ACTION NO. 3:19-CV-00116-BJB

     KEMARI AVERETT                                                                                 PLAINTIFF

     VS.

     SHIRLEY ANN HARDY, et al.                                                                  DEFENDANTS

                                         MEMORANDUM OPINION
                                             AND ORDER

            Presently before the Court is Plaintiff Kemari Averett’s Motion to Compel Defendant

     Destinee Coleman to Respond to Discovery Requests. (DN 94). Defendant Destinee Coleman

     responded and filed a contemporaneous motion for protective order. (DN 98).1 Averett filed a

     reply that supports his motion to compel and opposes Coleman’s motion for protective order. (DN

     100). These matters have been referred to the undersigned United States Magistrate Judge

     pursuant to 28 U.S.C. § 636(b)(1)(A). (DN 80).

                                                  I. Background

            Kemari Averett (“Averett”) and Destinee Coleman (“Coleman”) were students at the

     University of Louisville (“U of L”) in 2018. (DN 5, at ¶¶ 6, 13). Averett was attending U of L on

     a football scholarship. (Id. at ¶¶ 6, 14). Coleman and Averett were engaged in a casual sexual

     relationship. (DN 1-3, at p. 2). One night in mid-August, the two had a sexual encounter in

     Averett’s campus room. (Id. at p. 3). The details of that encounter are disputed by the parties.

     Averett claims that he and Coleman talked, cuddled, and had consensual sex. (Id.). Coleman asserts

     that Averett forced himself on her. (DN 24, at ¶¶ 52, 57). Following this encounter, Coleman

     visited a university health clinic and staff performed a rape-kit analysis. (Id. at ¶¶ 12-13). Coleman

     also reported the incident to U of L and the police department. (See id. at ¶¶ 10-16).



 1
  It appears that Defendant Destinee Coleman’s Motion for Protective Order and Response to Plaintiff’s Motion to
 Compel was filed twice at DN 98 and DN 99 with different labels. Because both DN 98 and DN 99 are the same
 document, the Court will simply cite to DN 98 for the purpose of this Order.
Case 3:19-cv-00116-BJB-RSE Document 108 Filed 07/26/21 Page 2 of 14 PageID #: 963




         After conducting an investigation, U of L charged Averett with violating provisions in

  section 10 of its Student Code of Conduct. (DN 1-1). His student disciplinary hearing occurred on

  November 12, 2018. (Id.). The hearing panel ultimately recommended that Averett be suspended

  indefinitely from U of L and banned from campus. (DN 24, at ¶¶ 28-29). Dean Angela Taylor

  adopted the recommendation, which Averett appealed. (DN 5-2). On January 10, 2019, the

  University denied Averett’s appeal. (DN 5, at ¶ 32).

         The next month, Averett filed the instant lawsuit against Coleman, U of L, Student Conduct

  Officer Shirley Hardy, Dean Taylor, Dean Hardis, and the U of L Board of Trustees. (DN 1).

  Specifically, as to Coleman, Averett alleged defamation of character for her falsely accusing him

  of rape and publishing the false allegations on social media. (Id. at ¶¶ 53-57). Three days after

  Averett initiated this litigation, a Jefferson County Grand Jury declined to indict him on charges

  related to the alleged sexual assault. (DN 5, at ¶ 25).

         Coleman has filed counterclaims against Averett for battery, assault, intentional infliction

  of emotional distress, abuse of process, and invasion of privacy. (DN 24, at pp. 6-10). Averett

  maintains that the sexual encounter was consensual. (DN 28, at ¶ 4).

         Currently, Averett has filed a motion to compel discovery from Coleman. (DN 94). Averett

  seeks responses to Interrogatory Nos. 7, 9, 10, 11, 12, 13, 14, 19, 20, 24, 25, 26 and Request for

  Production No. 14. (Id.). Coleman characterizes Averett’s Motion as a “thinly veiled attempt” to

  further harass and embarrass her as a sexual-assault victim and to confuse the legal issues in the

  case. (DN 98). Because Coleman believes the requested information, regarding her prior sexual

  history and sexual encounters, is not relevant to this case, she requests entry of a Rule 26(c)

  protective order to prohibit such discovery. (Id. at p. 2).




                                                    2
Case 3:19-cv-00116-BJB-RSE Document 108 Filed 07/26/21 Page 3 of 14 PageID #: 964




                                         II. Standard of Review

         Trial courts have wide discretion in dealing with discovery matters. See S.S. v. E. Ky. Univ.,

  532 F.3d 445, 451 (6th Cir. 2008); Chrysler Corp. v. Fedders Corp., 643 F.2d 1229, 1240 (6th Cir.

  1981). The “scope of discovery” encompasses “any nonprivileged matter that is relevant to any

  party’s claim or defense and proportional to the needs of the case[.]” Fed. R. Civ. P. 26(b)(1).

  Relevance is construed broadly to include “any matter that bears on, or that reasonably could lead

  to other matter that could bear on” any party’s claim or defense. Oppenheimer Fund, Inc. v.

  Sanders, 437 U.S. 340 (1978) (citation omitted). In analyzing proportionality, the Court must

  consider the need for the information sought based upon “the importance of the issues at stake in

  the action, the amount in controversy, the parties’ relative access to relevant information, the

  parties’ resources, the importance of discovery in resolving the issues, and whether the burden or

  expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

         Federal Rule of Civil Procedure 37 allows a party to move for an order compelling

  disclosure or discovery when “a party fails to answer an interrogatory submitted under Rule 33”

  or “fails to produce documents . . . as requested under Rule 34.” Fed. R. Civ. P. 37(a)(3)(iii), (iv).

  Under Rule 37, an “evasive or incomplete disclosure, answer, or response must be treated as a

  failure to disclose, answer, or respond.” Id. (a)(4).

         When a responding party claims discovery will cause “annoyance, embarrassment,

  oppression, or undue burden or expense,” the Court may, for good cause issue a protective order

  pursuant to Rule 26(c) that forbids or limits the discovery. Fed. R. Civ. P. 26(c).

                                               III. Analysis

         The disputed discovery requests can generally be placed in two categories: (1) requests for

  Coleman’s medical records (INT Nos. 7, 10, 11, 12, 13, and 14); and (2) requests for information



                                                    3
Case 3:19-cv-00116-BJB-RSE Document 108 Filed 07/26/21 Page 4 of 14 PageID #: 965




  regarding Coleman’s sexual history (INT Nos. 19, 20, and 24). The remaining discovery

  requests (INT Nos. 9, 25, 26, and RFP No. 10) will be addressed separately.2

                                           A. Coleman’s Medical Records

           Averett first claims he is entitled to discover Coleman’s medical records because Coleman

  claims to have developed motor tics and suffered emotional damage from her sexual encounter

  with Averett. (DN 94, at p. 3). He also claims that during his student conduct hearing, Defendants

  proffered certain medical records, which opened the door for him to further probe her medical

  history for impeachment purposes and to rebut the medical evidence previously presented. (Id. at

  pp. 5-6). Averett submits that medical records, noting that Coleman was physically “ok” and

  appeared calm after the encounter, contradict Coleman’s testimony and statements her friends

  made during the hearing that Coleman was withdrawn and unable to socialize following the alleged

  assault. (Id. at p. 5).

           Coleman initially objected to INT Nos. 7, 10, 11, 12, 13, and 14 based on doctor/patient

  confidentiality. (See DN 94-1, at pp. 8-11). But in her supplemental discovery responses, Coleman

  removed any objection to privilege and clarified that as to INT Nos. 11, 12, and 13, she “attached

  medical records that speak for themselves.” (DN 98-2, at p. 6). Coleman claims that she has

  provided medical records and psychological or mental health treatment records related to this

  action, along with “all documentation concerning the rape kit (SANE exam)[.]” (DN 98, at p. 3).

           Averett replies that Coleman’s alleged production of medical records is “disingenuous”

  because the only records she has produced “are those relating to the alleged rape, i.e., several rape

  kits and exams.” (DN 100, at p. 2).


           2
             The Court notes that it appears Averett relied on Coleman’s initial discovery responses in bringing the
  present Motion to Compel. (See DN 94-1, DN 94-2). Coleman, however, points out that she served supplemental
  discovery responses on Averett before his Motion to Compel was filed. (DN 98-2). In evaluating the parties’
  arguments, the Court will rely on the supplemental responses that Coleman provided in February of 2021.

                                                           4
Case 3:19-cv-00116-BJB-RSE Document 108 Filed 07/26/21 Page 5 of 14 PageID #: 966




          First, Coleman’s medical records relating to her rape are undoubtedly relevant to her

  counterclaims of assault, battery, and intentional infliction of emotional distress. And by producing

  the medical records responsive to INT Nos. 11, 12, and 13, Coleman has satisfied her obligation.

  Averett even admits in his reply that Coleman has provided medical records pertaining to the

  alleged rape. (See DN 100, at p. 2).

          The remaining dispute is the sufficiency of Coleman’s responses to INT Nos. 7, 10, and

  14. INT No. 7 asks Coleman to produce names and addresses for every physician, psychologist,

  psychiatrist, counselor, or other health practitioner, whether licensed or unlicensed, who has

  examined or treated her for “her entire life.”3 This request is not narrowly tailored to the issues in

  this case. While some of Coleman’s medical providers pre-dating or post-dating the sexual

  encounter may have information relevant to her counterclaims, the Court will not require she

  produce such information for her entire life. Instead, Coleman must only produce the names and

  contact information for any licensed or unlicensed physical or mental health practitioner that: (1)

  predating the alleged rape saw and/or treated her for the injuries and damages she now claims she

  sustained as a result of the alleged rape; and (2) postdating the alleged rape saw and/or treated her

  for the injuries and damages she claims to have sustained as a result of the alleged rape. Coleman’s

  duty to provide her physicians’ names and contact information is not obviated by her production

  of medical records. Coleman shall supplement her response to INT No. 7 within fourteen days

  entry of this Order.

          INT No. 10 requests the names of any person whom Coleman spoke to at “Peacc” about

  her allegations and what she said, how the person responded, and any result the person took upon



          3
            The Court notes that Coleman did not produce her supplemental response to Averett’s INT No. 7. Her
  excerpted responses begin with INT No. 9. (DN 98-2, at p. 4).


                                                        5
Case 3:19-cv-00116-BJB-RSE Document 108 Filed 07/26/21 Page 6 of 14 PageID #: 967




  hearing the allegations.4 (DN 94-1, at p.9). Coleman responded by stating she spoke with

  Tisha Pletcher. (DN 94-1, at p. 10; 98-2, at p. 5). Averett takes issue with Coleman’s refusal to

  describe the contents of her conversations with Pletcher. (DN 94, at p. 6). He alleges that

  Pletcher’s admission in a November 9, 2018 letter that “PEACC provided support to [Coleman]

  on a regular basis from August 14 through the present time” supports his discovery request.

  The Court finds the requested information is relevant to Coleman’s counterclaims of battery,

  assault, and IIED. Coleman must supplement her response to INT. No. 10, to the best of her

  memory, within fourteen days entry of this Order.

          Lastly, INT No. 14 sought that with respect to any injury she allegedly received from the

  sexual encounter that Coleman state whether she experienced such injury prior to the encounter or

  after the encounter. (DN 94-1, at pp. 10-11). Coleman responded that “no, she has not experienced

  any such an injury before or since.” (DN 98-2, at p. 6). Coleman’s response is clear and

  unequivocal. Moreover, Coleman’s forthcoming supplementation to INT No. 7 will provide

  information about injuries she sustained prior to or after the sexual encounter for which she

  currently seeks redress. No further supplementation of this response will be required.

                                         B. Coleman’s Sexual History

          Averett also challenges Coleman’s responses to three interrogatories requesting

  information about her sexual history. In INT No. 19, Averett seeks Coleman identify her sexual

  history with him, including when, where, and how many times they had sex and whether Coleman

  had to “self-lubricate” or whether Averett lubricated her before having sex. (DN 94-1, at p. 11). In

  INT No. 20, Averett asks Coleman to identify whether she was having sex with “other football

  players and other men” while having sex with him. (Id. at p. 12). Specifically, Averett requests

          4
            The Prevention, Education, and Advocacy on Campus and in the Community (PEACC) Center is a
  division of U of L’s Campus Health Services. (See DN 94-8).

                                                      6
Case 3:19-cv-00116-BJB-RSE Document 108 Filed 07/26/21 Page 7 of 14 PageID #: 968




  contact information for these individuals, whether they are football players, whether she had to

  “self-lubricate prior to having sex” or “whether the man would lubricate [her],” and how many

  times she had sex with these individuals. (Id.). Lastly, INT No. 24 requests that Coleman describe

  her sex life after the alleged rape. (Id. at p. 13). Coleman objected to these requests and “all lines

  of inquiry relating to her sexual history and past sexual experiences” based on Federal Rule of

  Evidence 412. (See DN 94-1, at pp. 11-15). This information, Coleman maintains, has no bearing

  on the likelihood of her being a victim of sexual assault. (Id.).

         Averett now claims these requests “go to the very heart of this case” by challenging

  Coleman’s accusations and the criminal investigation by U of L. (DN 94, at p. 7). He claims FRE

  412 does not exempt Coleman from answering these interrogatories. (Id.). Coleman responds that,

  under FRE 412, Averett has not demonstrated that the probative value of evidence regarding her

  sexual history outweighs the prejudice she would suffer from disclosing such information. (DN

  98, at p. 6). Coleman contests Averett’s argument that she “opened the door” to admission of this

  evidence simply because U of L introduced evidence at the Title IV hearing that Coleman had sex

  with another football player around the time of the alleged rape. (Id. at pp. 10-11). She

  distinguishes that she has neither introduced any evidence nor made any arguments concerning her

  past sexual history in this case. (Id. at p. 11). Because Averett has no legal justification for

  discovery of this information, Coleman believes he is simply trying to disparage her and cause her

  further injury and embarrassment. (Id. at pp. 11-12).

         As discussed above, Federal Rule of Civil Procedure 26(b)(1) broadly defines the scope of

  discovery as “any nonprivileged matter that is relevant to any party’s claim or defense and

  proportional to the needs of the case[.]” Fed. R. Civ. P. 26(b)(1). The Rule goes on to state that

  information may be discoverable that may not ultimately be admissible. Id.



                                                    7
Case 3:19-cv-00116-BJB-RSE Document 108 Filed 07/26/21 Page 8 of 14 PageID #: 969




          Despite the far-reaching scope of discovery under Rule 26, the parameters are narrowed

  when a party attempts to use discovery as a tool of oppression or harassment. This balance is

  reflected in Federal Rule of Evidence 412, sometimes referred to as the rape-shield law. FRE 412

  bars admission of evidence “offered to prove that a victim engaged in other sexual behavior” or

  “offered to prove a victim’s sexual predisposition” in proceedings involving alleged sexual

  misconduct. Fed. R. Evid. 412. There is one exception to this Rule in civil cases: the court “may

  admit evidence offered to prove a victim’s sexual behavior or sexual predisposition if its probative

  value substantially outweighs the danger of harm to any victim and of unfair prejudice to any

  party.” Id. The Rule further prohibits evidence of a victim’s reputation unless the victim has placed

  it in controversy. Id.

          Although FRE 412 is an evidentiary rule, governing admissibility not discovery, its

  advisory committee notes direct that, “[i]n order to not undermine the rationale of Rule 412,”

  courts should enter appropriate protective orders under Rule 26(c) to protect victims against

  unwarranted inquiries. Fed. R. Evid. 412 advisory committee’s note to 1994 amendment. The

  advisory committee notes further instruct that courts should presumptively enter protective orders

  barring discovery of sexual behavior or predisposition unless the party seeking discovery shows

  that the requested evidence “would be relevant under the facts and theories of the particular case,

  and cannot be obtained except through discovery.” Id. Courts now routinely construe FRE 412 as

  limiting the scope of discovery into a litigant’s sexual history in a civil action. See T.C. on behalf

  of S.C. v. Metro. Gov. of Nashville & Davidson Cnty. TN, Case Nos. 3:17-CV-01098, 3:17-CV-

  01159, 3:17-CV-01209, 3:17-CV-01277, 3:17-CV-01427, 2018 WL 3348728, at *9 (M.D. Tenn.

  July 9, 2018) (collecting cases).




                                                   8
Case 3:19-cv-00116-BJB-RSE Document 108 Filed 07/26/21 Page 9 of 14 PageID #: 970




         As to INT No. 19, Averett vaguely asserts that this information “goes to the very heart of

  this case.” He expounds that information about his and Coleman’s sexual history together is

  relevant to Coleman’s accusations, Averett’s responses, and U of L’s investigation. Because the

  circumstances surrounding the alleged assault are in dispute, and Averett has asserted the defense

  of consent, the Court agrees that discovery directed at the parties’ past relationship, if such a

  relationship existed, will be permitted. But to comply with the public policy concerns in FRE 412,

  the Court will limit the scope of this Interrogatory. Coleman will be required to answer subparts

  (a)-(c) of INT No. 19, identifying when, where, and how many times she and Averett have had

  sex. Coleman will not be required to answer subparts (d) and (e) regarding lubrication because

  Averett has not demonstrated how the minimal probative value of this information outweighs the

  prejudicial impact disclosure could have on Coleman.

         To support INT No. 20’s relevance, Averett states that during the student conduct hearing,

  another defendant introduced statements made by Averett, Coleman, and the U of L Police

  Department “that Coleman was plagued by vaginal dryness, and that [Averett], and other

  individuals with whom she had sex, would get her wet by putting saliva on their fingers.” (DN 94,

  at p. 7). Coleman’s sexual history with other individuals, even during the same time when she was

  sexually active with Averett, does not bear on whether the August 2018 encounter was consensual.

  A party’s welcoming of sexual advances from certain individuals or at certain times does not bear

  on the emotional trauma an individual may feel from sexual contact that is unwelcome. T.C., 2018

  WL 3348728, at *9 (affirming the same principles in sexual harassment scenario). Sexual assault

  is no less traumatic to a person with previous sexual experience than a person with none. See id.

  For decades federal district courts have rejected the “hollow” theory that an individual’s private

  sexual history is relevant to whether an unrelated sexual contact was wanted. Id. (collecting cases).



                                                   9
Case 3:19-cv-00116-BJB-RSE Document 108 Filed 07/26/21 Page 10 of 14 PageID #: 971




         This information is no less discoverable when considering Averett’s claims of Coleman’s

  vaginal dryness. Averett attempts to tie this topic to the injuries that Coleman claims she sustained

  as a result of the alleged rape. But, again, the minimal relevance this information has to Coleman’s

  claimed injuries is strongly outweighed by the potential for such information to embarrass, harass,

  or oppress Coleman.

         Several comments in Averett’s reply brief suggest that he seeks the information regarding

  Coleman’s sexual history with other individuals and alleged predisposition to harass and embarrass

  Coleman. For instance, Averett refers to Coleman’s “unabashed sex life.” (DN 100, at pp. 1-2).

  Averett also states that none of the evidence Coleman has produced disproves his “clear and

  convincing proof that Coleman invited herself into his bed with one objective, and that was to have

  sex which she had been chasing him for a period of several weeks, and retaliated when he admitted

  that he had gotten his white girlfriend pregnant.” (Id. at p. 2). This statement is extraneous to the

  discovery issues from Averett’s motion.

         A letter from Averett’s counsel allegedly attempting to resolve the present discovery

  dispute in February of 2021 further demonstrates Averett’s underlying motivations. (DN 89-1). He

  responded to Coleman’s objections under FRE 412 by stating: “Your position is as porous as a

  water sieve if for no other reason it discounts the evidence of your client’s salacious and

  promiscuous behavior.” The letter also claimed Averett had a right to know about Coleman’s other

  sexual relationships because “[t]he evidence of record reveals that Ms. Coleman had a fetish for

  football players.” These statements and arguments blatantly violate the spirit of FRE 412, by

  seeking information about a victim’s sexual history or sexual predisposition, simply to stereotype

  her and harm her reputation. The Court, therefore, will grant Coleman’s request for a protective

  order prohibiting discovery of her sexual history with other individuals.



                                                   10
Case 3:19-cv-00116-BJB-RSE Document 108 Filed 07/26/21 Page 11 of 14 PageID #: 972




         As for INT No. 24, Averett believes information about Coleman’s sexual history following

  the alleged rape is relevant for impeachment purposes. Averett compares statements from the

  student conduct hearing that Coleman was no longer sexually active because of the alleged assault

  to Coleman’s statement at a U of L health appointment several weeks after the assault that she was

  sexually active. (DN 94, at p. 2). While the Court agrees that information about Coleman’s sexual

  history could bear on her counterclaims, most directly her claim of IIED, such discovery should

  not be unlimited. Coleman shall supplement her response to INT No. 24 to identify whether she

  has been sexually active following the alleged rape and, if so, when she became sexually active

  again. This will provide Averett with the impeachment material he desires. However, Coleman

  will not be required to provide any details regarding any of her sexual activity following the alleged

  assault. The minimal probative value of these details is greatly outweighed by the potential for

  embarrassment and harm to Coleman.

         The Court reiterates that FRE 412 was enacted, in part, to encourage victims to come

  forward when they have been sexually assaulted. Advisory Committee Notes. For these reasons,

  the Court finds good cause for entry of a protective order as to INT Nos. 19, 20 and 24 as follows.

  Coleman must respond to Averett’s request in INT No. 19(a)-(c) regarding her sexual history with

  Averett. Coleman also must respond to INT No. 24 by identifying whether Coleman was sexually

  active following the alleged rape, and if so, when she became sexually active after the alleged rape.

  Coleman will not be required to respond to INT No. 19(d)-(e) and INT No. 20 and will not be

  required to provide any details of her sexual history following the alleged rape in INT No. 24.

                                  C. Other Disputed Discovery Requests

         Averett also takes issue with Coleman’s responses to INT Nos. 9, 25, and 26, and RFP No.

  10. INT No. 9 requests the names and contact information for friends that Coleman discussed the



                                                   11
Case 3:19-cv-00116-BJB-RSE Document 108 Filed 07/26/21 Page 12 of 14 PageID #: 973




  alleged rape with, including the precise wording of her allegations, the medium used to

  communicate, and her friends’ reactions, advice, and any assistance or comfort they offered. (DN

  94-1, at p. 9). Coleman objected that this request was overbroad because she cannot remember the

  exact words, location, and reaction of the discussions she had with many individuals following her

  assault. (DN 98-2, at p. 5). Notwithstanding her objection, Coleman provided a list of fifteen

  individuals she spoke in depth with about her assault. (Id. at p. 6).

         Averett now claims it is “beyond cavil” that he is entitled to the requested information

  under Rule 26. (DN 94, at pp. 4-5). He explains that he is permitted, under Rule 26, to discover

  the names of individuals with knowledge of the events in the case, along with their contact

  information and the substance of the matters on which they can testify. (Id.). While Averett does

  not address Coleman’s objection to the overbreadth of this request, the Court agrees that this

  information is relevant and discoverable. The Court, however, also recognizes that it may be

  difficult for Coleman to remember the specific details regarding conversations she had with each

  of the fifteen identified individuals. Coleman, accordingly, must supplement her response to INT

  No. 9 by providing contact information for the fifteen individuals and, to the best of her memory,

  the details of those conversations.

         Averett identified INT Nos. 25 and 26 at the beginning of his Motion to Compel when

  listing all discovery requests to which he believes Coleman should be compelled to respond. (See

  DN 94, at p. 1). But Averett’s Motion includes no support as to why the discovery requested in

  INT Nos. 25 and 26 is relevant and proportional to the needs of the case or why Coleman’s asserted

  objections are invalid. Without any developed argument as to these requests, the Court will not

  compel Coleman to supplement her responses to INT Nos. 25 and 26.




                                                   12
Case 3:19-cv-00116-BJB-RSE Document 108 Filed 07/26/21 Page 13 of 14 PageID #: 974




          Finally, RFP No. 14 asks Coleman to produce all social media history data for all of her

  current social media accounts as well as all of her social media accounts that have been deleted.

  (DN 94-1, at p. 19). Coleman initially objected to this request as overly broad. (Id. at p. 20).5

   Averett claims that Rule 26 undoubtedly permits discovery of social media posts. He emphasizes

  again that this information “goes to the heart of the issues involved in the case” because social

   media “sparked the precipitating event” that led Coleman to the sexual encounter with Averett.

  (Id. at pp. 7-8). Coleman did not address FRP No. 14 in responding to Averett’s Motion to Compel.

          The Court agrees with Averett that social media posts that Coleman made about Averett

  are discoverable and relevant here, especially to both Averett’s claim of defamation and Coleman’s

  counterclaim of invasion of privacy. Coleman’s undeveloped objection that the request is

  overbroad is not appropriate. Not only are boilerplate objections not permitted under the Federal

  Rules, this District has commented that their usage is “nothing less than ‘a waste of effort and the

  resources of both the parties and the court.’” Burell v. Duhon, No. 5:18-CV-00141-TBR-LLK,

  2019 WL 5260481, at *4 (W.D. Ky. Oct. 17, 2019) (quoting Wesley Corp. v. Zoom T.V. Products,

  LLC, No. 17-10021, 2018 WL 372700, at *4 (E.D. Mich. Jan. 11, 2018) (internal citation omitted)).

  Because Coleman does not offer any appropriate objection, her objection that the request is broad

  is deemed waived, and she will be required to produce documents responsive to RFP No. 14.

                                  D. Averett’s Request for Attorney’s Fees

          Averett makes a cursory request for a reasonable attorney fee for bringing the instant

  motion. Federal Rule of Civil Procedure 37 provides that when a motion to compel is granted, the

  court must require the party whose conduct necessitated the motion, the attorney advising that

  conduct, or both, “to pay the movant’s reasonable expenses incurred in making the motion,

          5
            Coleman did not include her response to RFP No. 14 in the excerpts of her supplemental responses
  attached to her brief. (See DN 98-2, at p. 7).

                                                         13
Case 3:19-cv-00116-BJB-RSE Document 108 Filed 07/26/21 Page 14 of 14 PageID #: 975




  including attorney’s fees.” Fed. R. Civ. P. 37 (a)(5)(A). The Rule excepts payment of such

  expenses from this mandatory provision if “the opposing party’s nondisclosure, response, or

  objection was substantially justified” or “other circumstances make an award of expenses unjust.”

  Id. (a)(5)(A)(ii)-(iii). When a motion to compel is granted in part and denied in part, the Court

  may, after giving the parties an opportunity to be heard, apportion the reasonable expenses for the

  motion. Id. (a)(5)(C).

          Here, an award of fees to Averett’s counsel is neither just nor appropriate. While Averett’s

  Motion is successful as to certain discovery requests, Averett could have avoided certain

  arguments altogether by reviewing Coleman’s supplemental discovery responses. And the Court

  finds most of Coleman’s objections and explanations were substantially justified. Averett’s request

  for attorney’s fees is, therefore, denied.



                                                 Order

          IT IS THEREFORE ORDERED that Averett’s Motion to Compel (DN 94) is

  GRANTED IN PART and DENIED IN PART to the extent identified above.

          IT IS FURTHER ORDERED that Coleman’s Motion for Protective Order (DN 98) is

  GRANTED IN PART to the extent identified above.




                                                                July 22, 2021



  Copies:         Counsel of Record




                                                  14
